        Case 3:19-cv-03512-WHO Document 107 Filed 07/06/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

 Date: July 6, 2021              Time: 5 minutes            Judge: WILLIAM H. ORRICK
                                 2:00 p.m. to 2:05 p.m.
 Case No.: 19-cv-03512-WHO       Case Name: Nightingale v. U.S. Citizenship and Immigration
                                 Services


Attorneys for Plaintiff:      Trina A. Realmuto, Mary A. Kenney, Stacy E. Tolchin, and
                              Tiffany Lieu

Attorneys for Defendant:      Matthew Skurnik and Cristen C. Handley

 Deputy Clerk: Jean Davis                             Court Reporter: Belle Ball


                                       PROCEEDINGS

Case Management Conference conducted via videoconference. Per the case management
statement of the parties, the government has achieved substantial compliance to the statute and
the terms of the injunction in responding to requests. The Court congratulates all involved in
achieving that result and looks forward to continued compliance.

Further Case Management Conference set for October 5, 2021 at 2:00 p.m.
Quarterly Compliance Report due September 15, 2021.
